         Case 1:19-cr-00802-GBD Document 13 Filed 11/14/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      November 14, 2019


BY ECF and FACSIMILE
The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007
Fax: 212-805-6737

       Re:     United States v. Mendel Zilberberg and Aron Fried, 19 Cr. 802 (GBD)

Dear Judge Daniels:

       As the Court is aware, on November 12, 2019, the defendants Mendel Zilberberg and Aron
Fried were arrested and arraigned in U.S. Magistrate Court on charges in the above-referenced
indictment involving bank fraud and making false statements to a bank, in connection with a
fraudulent scheme to obtain a $1.4 million loan from Park Avenue Bank. Zilberberg was also
separately charged with embezzlement and misappropriation of bank funds while he was a director
of Park Avenue Bank.

        Over the next few weeks, the Government will be producing discovery to the defendants.
In consultation with Your Honor’s Chambers and counsel for each defendant, the Government
proposes that the initial conference before Your Honor be scheduled for December 3, 2019 at 10:00
a.m. The Government also respectfully requests that time be excluded under the Speedy Trial Act
until the next scheduled conference in the interest of justice pursuant to 18 U.S.C. § 3161(h)(7)(A),
which will allow time for the Government to begin producing discovery and for the defendants to
begin their review of the discovery. The Government submits that the ends of justice served by
the granting of this continuance outweigh the best interests of the public and the defendant in a
         Case 1:19-cr-00802-GBD Document 13 Filed 11/14/19 Page 2 of 2
 November 14, 2019
 Page 2

speedy trial. Both defendants have consented to the exclusion of time through their respective
counsel.


                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney


                                         By: _____________________________
                                            Kimberly J. Ravener / Sagar K. Ravi
                                            Assistant United States Attorneys
                                            (212) 637-2358 / 2195
